Citation Nr: 1143282	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a back disability, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from November 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1956, the RO denied service connection for a back disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's February 1956 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1956 rating decision which denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's February 1956 rating decision; thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a back disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In December 1955, the Veteran filed a claim of service connection for a back disability.  In his application, he stated that while he was stationed in Germany, he slept on concrete tables and that his first attack from his back occurred in 1945.  Since that time, he related that he had experienced other back spells which kept him home from work.  In support of his claim, the Veteran submitted a statement from Dr. H.T. Brock in January 1956 in which this physician reported that the Veteran had a backache in the lumbar region and that he first treated the veteran in September 1953; a January 1955 statement of Dr. E.D. Allen in which this physician indicated that the Veteran had a herniated nucleus pulposus; and a lay statement of Mr. E.W.N. who related that the Veteran had been hospitalized several times in 1955 for back problem.  In addition, the Veteran's service treatment records were obtained which included his discharge physical examination.  At that time, the Veteran reported that he had back trouble in 1945 while stationed in Germany.  

In a February 1956 rating decision, the RO denied service connection for a back disability on the basis that there was no record of a back disability in service and the first record of treatment for this condition was found in a statement from Dr. H.T. Brock in January 1953.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's February 1956 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of private medical records from Dr. Frank Tunney/Dr. Fred Killeffer, dated in December 1979; medical records of Dr. William Reid dated from 1970-1991; and lay statement of M.L.G.; and lay statements of the Veteran.  

The medical evidence shows that the Veteran has had low back complaints, findings, treatment, and surgeries from the mid 1960's onward.  

M.L.G. indicated that he had known the Veteran since prior to 1959 and the Veteran had relayed to him that he began having problems with his back while he was serving in the Army in Europe.  It was noted that Mr. G. had personally observed the Veteran's back problems for years, had been his supervisor at work, and knew that the Veteran had missed work due to his back problems.  

The Veteran stated that he was the radio operator during service (which is shown in service documents).  He indicated that the radio weighed 38 pounds and he had to carry the radio during the day and operate it at night.  The Veteran related that he began having back problems and could not get off the truck without help.  At discharge, he told the person issuing the discharge that he was having back problems and he was told that it would be documented in his service documents.  When he entered the work force, the Veteran reported that he had back problems, but lived with them for a long time.  He related that he had experienced back problems over all the years since service.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran is competent to state that his back began hurting during service to include after heavy lifting, that it continued to hurt thereafter, and that he has undergone multiple surgeries.  At the time of the February 1956 final decision, the Veteran had not provided many details regarding his back disability and had not reported that he performed heavy lifting which was consistent with his military occupational specialty.  Although his report of back problems was on the discharge examination, that was not mentioned.  The other newly submitted evidence shows the continued back problems over the decades after service.  The Board finds that since this newly submitted evidence cumulatively tends to show the presence of a back disability which has been continuously present since service, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's February 1956 

decision; thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The claim of service connection for a back disability has been reopened based on the newly submitted lay evidence.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine whether it is at least as likely as not that his current back disability is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all back disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should acknowledge the documentation of back problems on the discharge examination; the Veteran's history of sleeping on concrete tables and carrying heavy equipment during service; and the Veteran's reports of continuity of back symptomatology since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


